Citation Nr: 1122700	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  06-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran a 30 percent rating for PTSD, effective June 2, 2003.  A September 2005 rating decision increased the Veteran's evaluation for PTSD to 50 percent, effective July 6, 2005, and a March 2006 rating decision increased the Veteran's evaluation for PTSD to 70 percent, effective November 29, 2005.

Following the September 2004 rating decision on appeal, the Veteran filed a notice of disagreement (NOD) in January 2005 disagreeing with his 30 percent evaluation for PTSD.  The RO issued the Veteran a statement of the case (SOC) addressing that issue in February 2005 and the Veteran then filed a VA Form 9 substantive appeal.  In July 2005 the Veteran submitted a written statement noting that a 50 percent evaluation for PTSD would fully satisfy his appeal.  In a September 2005 rating decision the RO granted the Veteran a 50 percent rating for PTSD, and in a March 2006 rating decision the Veteran was granted a 70 rating for PTSD.  The Veteran did not appeal the 70 percent rating.  The Veteran's representative noted in its March 2007 VA Form 646 that the current issue before the Board is only entitlement to an effective date earlier than July 6, 2005, for an evaluation of 50 percent for PTSD.  Therefore, the Veteran's claim for an increased rating for PTSD is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this matter was initially before the Board in November 2008, the Board denied the claim of entitlement to an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 26, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's November 2008 decision and remanding the case for compliance with the terms of the Joint Motion.  

A December 2009 Board decision again denied the claim of entitlement to an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for PTSD.  The Veteran again appealed the Board's decision to the Court which, in an August 23, 2010 Order, granted the parties' August 2010 Joint Motion for remand, vacating the Board's December 2009 decision and remanding the case for compliance with the terms of the Joint Motion.  

Finally, a November 2010 Board decision again denied the claim of entitlement to an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for PTSD.  The Veteran again appealed the Board's decision to the Court which, in a March 28, 2011 Order, granted the parties' March 2011 Joint Motion for remand, vacating the Board's November 2010 decision and remanding the case for compliance with the terms of the Joint Motion.  

Additionally, a July 2010 written statement raises the issue of service connection for ischemic heart disease based on Agent Orange exposure.  This issue is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate consideration.


FINDING OF FACT

The Veteran's PTSD did not manifest occupational and social impairment, with reduced reliability and productivity, nor did it meet or approximate the criteria for a 50 percent rating prior to July 6, 2005.  


CONCLUSION OF LAW

The criteria of an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.157, 3.400, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veteran and his representative have demonstrated actual knowledge of the evidence necessary to substantiate a claim for an earlier effective date for the disability.  The Veteran and his representative have submitted written statements in which they contend that he is entitled to an effective date of May 20, 2003, for a 50 percent evaluation for PTSD because his condition merited such a rating at that time.  They note that the Veteran's condition was worse than its 30 percent evaluation prior to the July 6, 2005 VA examination and point to specific medical evidence of record to support this contention.  The Veteran also indicates that the problems he was having on July 6, 2005, had been going on for some time.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Additionally, a March 2006 statement of the case (SOC) advised the Veteran of the laws regarding degrees of disability and effective dates.  The March 2006 SOC, in addition to the Veteran and his representative's actual knowledge, have given the Veteran notice pursuant to pursuant to Dingess, 19 Vet. App. at 473.  


The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's PTSD.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In the most recent March 2011 Joint Motion for remand, the parties agreed that in its November 2010 decision, the Board failed to discuss whether the Veteran's panic attacks and difficulty establishing and maintaining effective work and social relationships taken together cause occupational and social impairment warranting a 50 percent rating for PTSD prior to July 6, 2005, and that the Board's finding that the Veteran lacked a majority of symptoms listed in the rating criteria for a 50 percent rating violated the principals set out in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran was granted service connection for PTSD in a September 2002 rating decision, with a 10 percent evaluation and an effective date of September 21, 2001.  He filed a claim for an increased evaluation for PTSD that was received by the RO on June 2, 2003.  In a September 2004 rating decision the Veteran's evaluation for PTSD was increased to 30 percent, effective June 2, 2003.  A September 2005 rating decision further increased the Veteran's evaluation for PTSD to 50 percent, effective July 6, 2005.  In April 2006 the Veteran completed his substantive appeal of this issue to the Board, asserting that entitlement to an effective date earlier than July 6, 2005 is warranted for the increase to 50 percent.  
The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  In cases involving increases in disability compensation, the effective date will be the earliest date at which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the date of receipt of the claim will be the effective date.  38 C.F.R. § 3.400(o)(2).

The earliest possible effective date for a higher evaluation is one year prior to the June 2, 2003 claim.  See 38 C.F.R. § 3.400(o)(2).  

Therefore, it must be determined if the evidence of record shows that a rating of 50 percent is warranted for the Veteran's service-connected PTSD at any time between June 2, 2002, and the current July 6, 2005, effective date of the increased rating to 50 percent.  

A 50 percent rating for PTSD is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an earlier effective date for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (DSM) (4th ed.1994).  

A VA examination was conducted in August 2002.  The Veteran was given a diagnosis of mild PTSD and the examiner noted that he had a GAF score of 60 or higher.  A psychiatric examination of the Veteran revealed that he was dressed cleanly and in good spirits.  The examiner noted that if he did not know that the Veteran was complaining of PTSD, he would give him a completely normal mental status examination.  It was noted that the Veteran had complaints of nightmares and sleep disturbances.

A May 2003 VA treatment record notes that the Veteran reported PTSD symptoms of nightmares a couple times a week, daily memories of Vietnam, that he startles with loud noises like a car backfiring, feels anxious most days, sleeps an average of 6 hours per night with frequent awakenings, and enjoys gardening, fishing, and woodworking.  He reports feeling pressure at work and has worked at the post office for 30 years and never taken off time from work.  He wants to use his 12 weeks of FMLA this summer before he is eligible for retirement.  The Veteran reports summers are more stressful because of other employees vacations and his work level increases.  A diagnosis of PTSD was given and a GAF score of 60 was assigned.  

A September 2003 notation to whom it may concern in the Veteran's VA treatment records from the Veteran's treating nurse notes that on May 29, 2003, it was recommend that the Veteran take 12 weeks leave due to his PTSD and on September 8, 2003, he should be able to return to work full time.  The Board notes that this recommendation occurred several months after the Veteran's stated intention to use his 12 weeks of FMLA this summer before he is eligible for retirement.  The Veteran participated in weekly anger management groups for PTSD coping skills.  

September 2003 VA treatment records note that the Veteran was given an assessment of  PTSD, chronic, and that a mental status examination revealed that the Veteran was alert and oriented times four, well dressed and groomed, pleasantly assertive, had a good and congruent mood, mostly cheerful, affect.  He denied perceptual distortions or delusions and suicidal or homicidal ideations.  Thoughts coherent, and insight and judgment good.  Anxiety usually manageable while working.  

December 2003 VA treatment records note that the Veteran was given an assessment of PTSD, chronic, and that a mental status examination revealed that the Veteran was alert and oriented times four, well dressed and groomed, pleasantly assertive, had a good and congruent mood, mostly cheerful, affect.  He denied perceptual distortions or delusions and suicidal or homicidal ideations.  Thoughts coherent, and insight and judgment good.  

March 2004 VA psychiatric treatment records note that the Veteran was assessed with chronic PTSD, and that he was well dressed and groomed, his mood was good and congruent, he had a mostly cheerful affect, he denied perceptual distortions or delusions, he denied suicidal or homicidal ideations, his thoughts were coherent, goal directed, and future oriented, and his insight and judgment were good.  A GAF of 60 or higher was assigned.  

June 2004 VA treatment records note that the Veteran continues to enjoy retirement and that his chief complaint was tension and irritability.  He was given an assessment of PTSD, chronic, and a mental status examination revealed that the Veteran was alert and oriented times four, well dressed and groomed, pleasantly assertive, had a good and congruent mood, mostly cheerful, affect.  He denied perceptual distortions or delusions and suicidal or homicidal ideations.  Thoughts coherent, and insight and judgment good.  

June 2004 VA psychiatric treatment records note that the Veteran reported recurrent memories of Vietnam that bother him from time to time associated with a depressed mood and survival guilt.  The Veteran also reported that he startles from sudden noise, has recurrent nightmares about the war about once a week that cause him some middle insomnia, and that he avoids crowds.  No suicidal or homicidal ideation and no psychotic symptoms.  Overall the Veteran is doing fairly well.

A VA examination was conducted in August 2004.  The examiner noted that he reviewed the Veteran's claim file.  The Veteran reported angry behavior at work (the Board notes that, at this point in time, the Veteran had already retired) nightmares once a week, awakening with heavy sweating, that Oriental faces make him angry, and hearing helicopter noises.  The Veteran also reported, as the Joint Motion notes, that he took an early retirement due to numerous conflicts with his supervisor due in part to his poor sleep as a result of combat nightmares.  The examiner noted that the Veteran tried to emphasize that his PTSD is getting worse.  A psychiatric examination of the Veteran revealed that he was well oriented, had somewhat goal oriented thinking, that his cognitive organization was within normal limits, and that he complained of some memory difficulties, but when forced to recall past events he could do so.  The examiner noted that the Veteran emphasized that his PTSD is getting worse, particularly because of the Iraq War.  The examiner, who conducted the August 2002 examination, diagnosed the Veteran with PTSD between mild and moderate; "I feel that it is more serious than the actual rating the Veteran is currently receiving."  A GAF score between 55-60 was assigned.  Significantly, at the time of the August 2004 VA examination the Veteran was receiving a 10 percent rating for PTSD, which was increased to 30 percent in the September 2004 rating decision on appeal.  

In a February 2005 statement contained in his notice of disagreement (NOD), the Veteran reported, as the Joint Motion notes, that he has panic attacks at least three times or more a week, something he had not reported on his most recent C&P examination.

February 2005 VA group therapy treatment records indicate, as the Joint Motion notes, that the group discussed the hurt and bitterness they felt coming home, issues concerning race, and forgiveness as a means of self-healing, and that the clinical social worker noted "PTSD-severe and chronic."  

March 2005 VA group therapy treatment records noted that the group discussed symptoms of PTSD and that the clinical social worker noted "PTSD-severe and chronic."  

A June 2005 VA treatment record notes that the Veteran reported his mood was up and down, there are times he feels edgy and irritable, that he is isolative and tends to avoid conflicts, that he does not feel comfortable around crowds, which affects his ability to function with his family, and that he has had recurrent panic attacks both situational and spontaneous about 3 times a week.  He reports recurrent intrusive thoughts about Vietnam, and denied suicidal or homicidal ideation.  He sleeps 7.5 hours a night with insomnia and has recurrent nightmares about 3-4 times per week.  

There are also numerous VA group therapy notes in June 2005 indicating that group members talked about killing in the combat zone, and that a social worker noted "PTSD-severe and chronic." 

There is, in fact, no period of time between June 2, 2002, and July 6, 2005, where the evidence indicates that the criteria for a 50 rating have been met or even approximated.  

The medical evidence does not demonstrate PTSD of a severity indicative of occupational and social impairment with reduced reliability and productivity due to symptoms of comparable severity as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, or other PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  

Some mood problems, panic attacks, difficulty in establishing and maintaining effective work and social relationships, and subjective complaints of some mild memory difficulties were noted throughout the entire medical record, however symptoms of this severity are indicative of PTSD of a severity warranting at most a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  Furthermore, September 2003, December 2003, March 2003, and June 2004 VA treatment records note that the Veteran had a good and congruent mood and good judgment.  Likewise, the Veteran's self reported sleep problems that resulted from combat nightmares noted in the August 2004 VA examination report do not constitute positive evidence that the Veteran's PTSD warrants a 50 percent rating, as a symptom of this severity warrants a 30 percent rating under DC 9411,which is the diagnostic code under which PTSD is rated.  

The June 2005 VA treatment record does note that the Veteran reports panic attacks more than once a week.  The Veteran's frequency of self reported panic attacks is not corroborated or supported by the copious PTSD treatment records and VA examination reports of record and a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if he has such panic attacks (which are first reported in a February 2005 Notice of Disagreement and, in June 2005 were reported to a social worker), such does not, by itself or in conjunction with the other manifestations reported, warrant a 50 percent rating.  There is no medical evidence of record indicating that the reported panic attacks and difficulty in establishing and maintaining effective work and social relationships caused occupational and social impairment with reduced reliability and productivity; nor is there any other evidence that these symptoms, when combined with other reported PTSD symptoms, whether listed or not, were productive of occupational and social impairment with reduced reliability and productivity sufficient to warrant a rating greater than 30 percent.  

The May 2003 VA treatment record noting that the Veteran reports feeling pressure at work, but has worked at the post office for 30 years and never taken off time from work and wants to use his 12 weeks of FMLA this summer before he is eligible for retirement shows that the Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity because the Veteran worked for 30 years as a federal employee and did not take off time from work.  It seems quite likely that the September 2003 notation from the Veteran's treating nurse noting that on May 29, 2003, it was recommend that he take 12 weeks leave due to his PTSD might in fact be related to the fact the veteran had 12 weeks of paid-FMLA leave to use before retiring and not because his PTSD drastically increased in severity from May to September 2003.  In any event, the Board finds that the Veteran's 30 years of service as a federally employed postal worker compelling evidence that his PTSD did not produce occupational and social impairment with reduced reliability and productivity while he was working, and there is simply no further evidence of record from the time he retired to the effective date of the 50 percent award to justify an earlier effective date for the 50 percent rating.  The August 2004 VA examination report, noted that the Veteran tried to emphasize that his PTSD is getting worse but concluded that the Veteran's PTSD was between mild and moderate are further evidence that the Veteran's PTSD symptoms were not productive of occupational and social impairment with reduced reliability and productivity prior to July 6, 2005.  

The Board assigns little weight to the VA group therapy treatment records noting that the Veteran's PTSD is "severe."   Those assessments are totally unsupported by any evidence, do not address the diagnostic criteria, and do not list any manifestations which could cause sufficient occupational and social impairment to warrant a 50 percent rating.

The symptoms recited in the criteria do not constitute an exhaustive list; however the demonstrated documented manifestations of PTSD do not approximate a 50 percent rating at any time prior to July 6, 2005, as the symptoms of the severity, type, or variety contemplated for a 50 percent rating are absent in the medical evidence of record and there is no competent evidence of record that any of the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity prior to July 6, 2005.  Id.  

Nor do the GAF scores assigned support an earlier effective date.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

During the August 2002 and August 2004 VA examinations, respective GAF scores of 60 or higher and 55-60 were given, which are representative of only mild and moderate symptoms, respectively.  See DSM-IV, pp. 46-47.  Similarity the May 2003 VA treatment report notes a GAF score of 60, which is likewise representative of only moderate symptoms.  See Id.

Finally, the Board will address the August 2010 Joint Motion's finding that the November 2008 Board decision determined that medical evidence indicated that disturbances of mood, difficulty in establishing and maintaining effective work and social relations, and subjective complaints of memory difficulties was inconsistent with a finding in the December 2009 Board decision that the symptoms of the severity, type, or variety for a 50 percent evaluation for PTSD were wholly absent.  

The Joint Motion notes that on remand the Board shall address whether the symptoms the Board acknowledged in the November 2008 decision warrants an effective date earlier than July 6, 2005, for a fifty percent rating for PTSD.  

First, the Board's prior decisions, including the November 2008 decision, no longer exist.  Per the August 2009 Court Order, the November 2008 Board decision was vacated and "no longer exists."  38 C.F.R. § 20.1303. .  See Stegall v. West, 11 Vet. App. 268 (1998).   While the Board has, in this decision, addressed the relevant evidence of record prior to the assigned effective date for the 50 percent rating, it will not discuss any findings of any decisions which do not exist.

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected PTSD disability as related to the schedular criteria, and his views are of no probative value.  The detailed opinions provided by the numerous VA medical professionals, as well as the other medical evidence of record, shows that the criteria for an effective date earlier than July 6, 2005, for the assignment of a 50 rating for the service-connected PTSD have not been met or even approximated.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  
The preponderance of the evidence is against an effective date earlier than July 6, 2005, for the assignment of a 50 rating for the service-connected PTSD; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than July 6, 2005, for the assignment of a 50 percent rating for post-traumatic stress disorder (PTSD) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


